Katz, J.,
concurring in part and dissenting in part. I disagree with the majority’s conclusion that proof of an arresting officer’s lack of certification to administer a breath analysis test would not sufficiently undermine the reliability of the test results so as to warrant reversal of a driver’s motor vehicle operator’s license suspension. In light of our very limited judicial review of administrative agency decisions, however, I agree with the majority’s conclusion that under the facts of this *44case, the administrative record contains sufficient evidence such that it affords a substantial basis from which the commissioner could have reasonably concluded that the arresting officer was certified to administer the breath analysis test when he arrested the plaintiff. Accordingly, I concur in the result.
In the second part of its opinion, the majority states: “[E]ven if we were to assume that [the arresting officer’s] certification had lapsed, such a lapse would not have sufficiently undermined the reliability of the test results to cause us to depart from our holding in Volck v. Muzio, [204 Conn. 507, 512, 529 A.2d 177 (1987)].” The majority opines that in Volck we concluded that the arresting officer’s multiple failures to comply with the statutory dictates of General Statutes § 14-227b did not constitute sufficient grounds for overturning the commissioner’s determination to suspend an operator’s license. Consequently, the majority reasons that in the present case, the arresting officer’s alleged failure to comply with § 14-227b-10 (c) of the Regulations of Connecticut State Agencies would not constitute sufficient grounds for overturning the commissioner’s decision “as long as there was evidence from which the commissioner reasonably could have concluded that the four prerequisites for suspension set forth in § 14-227b (f) had been demonstrated affirmatively. ” (Emphasis added.) I respectfully suggest that the majority’s reliance on Volck is misplaced and would hold that, where the administrative record shows that an officer’s certification has expired, the commissioner may not reasonably conclude that the four prerequisites for suspension have been demonstrated affirmatively.
In Volck v. Muzio, supra, 204 Conn. 516, we held that because a § 14-227b (f) hearing is confined to the determination of four issues, the failure to comply precisely with the requirements of § 14-227b (b) and (c) did not preclude the otherwise valid suspension of a driver’s *45motor vehicle operator’s license pursuant to § 14-227b. In Volck, the plaintiff driver “appealed to the Superior Court from the suspension of his motor vehicle operator’s license by the defendant commissioner [of motor vehicles] pursuant to ... § 14-227b. The suspension followed the plaintiff’s refusal to submit to a blood, breath or urine test for the purpose of determining whether he had been operating a motor vehicle under the influence of intoxicating liquor or drugs. The trial court dismissed [the plaintiff’s] appeal despite its finding that the provisions of [§ 14-227b (b) and (c)] pertaining to the refusal to submit to such a test had not been satisfied in two respects: (1) the plaintiff’s refusal had occurred before he was placed under arrest; and (2) the police officer’s written report of such refusal had not been endorsed by a third person as a witness.” Id., 508-10. Additionally, the plaintiff challenged the trial court’s finding that the officer had properly informed him of the consequences of refusing to submit to chemical testing. Id., 510. On appeal, the plaintiff asserted that either of these findings precluded his license suspension. Notwithstanding these findings, we affirmed the judgment of the trial court dismissing the appeal. Id.
We concluded that “neither the failure to arrest the plaintiff before his refusal to submit to the prescribed tests . . . nor the failure to have a witness endorse the report of refusal . . . [was] a sufficient ground for overturning the [commissioner’s] determination . . . that the plaintiff’s motor vehicle operator’s license should be suspended pursuant to [§ 14-227b (f)].” Id., 518. In so concluding, we reiterated our holding in Buckley v. Muzio, 200 Conn. 1, 7, 509 A.2d 489 (1986), that a § 14-227b (f) hearing is expressly limited to the four issues enumerated in that subsection of the statute. Accordingly, we reasoned that any noncompliance with another subsection of § 14-227b that does not *46undermine one of those four issues could not affect an otherwise valid suspension of an operator’s license. Volck v. Muzio, supra, 204 Conn. 516. Specifically, we stated that because a § 14-227b (f) hearing is confined to the determination of four issues, “noncompliance with [other sections of the statute], not involving one of th[ose] four issues . . . does not preclude the suspension of the license of a driver who refuses to submit to a blood, breath or urine test.” (Emphasis added.) Id.
We likewise concluded that a failure to warn the plaintiff of the consequences of his refusal of testing did not constitute a ground for setting aside the order of suspension. We reasoned, in effect, that the arresting officer’s failure to warn the plaintiff was irrelevant to the validity of the plaintiffs consent under an implied consent statute. We stated: “When a driver refuses a test to which he is deemed by the statute to have consented, that refusal need not be attended by the kind of warning required in criminal proceedings for a waiver of significant legal rights. The legislature, by limiting the issue at the license suspension hearing to whether a refusal has occurred, has chosen to rely on the presumption that everybody knows the law, including the consequences of breaking it.” Volck v. Muzio, supra, 204 Conn. 520-21.
Thus, in Volck we addressed the ramifications of noncompliance with statutory requirements outside § 14-227b (f). Additionally, we addressed the ramifications of a failure to comply with a claimed component of the “refusal” factor that we deemed to be irrelevant to the validity of that factor. We did not, however, directly address the issue in the present case, namely, the implications of a failure to comply with an ingredient crucial to the validity of one of the four issues *47contained in § 14-227b (f).1 For this reason, I believe the majority’s reliance on Volck is misplaced.
I also fail to see how the four issues under § 14-227b (f) could be affirmatively demonstrated if the arresting officer was not certified. In my view, the officer’s lapsed certification would sufficiently undermine the reliability of the plaintiff’s test results so as to warrant a reversal of the commissioner’s suspension of the plaintiff’s motor vehicle operator’s license. Subsection (l) of § 14-227b directs the commissioner to adopt regulations to implement the provisions of the statute.2 Accordingly, the commissioner has promulgated § 14-227b-2 (c) of the Regulations of Connecticut State Agencies, which provides that “[cjhemical analysis for the purpose of determining the amount of alcohol in the blood of any person shall be performed in accordance with the provisions of Sections 14-227a-l through 14-227a-10 of the Regulations of Connecticut State Agencies.” Sections 14-227a-l through 14-227a-10 were promulgated by the department of health services, the agency statutorily charged with governing the opera*48tion and use of chemical test devices and the training, certification and annual recertification of operators to ensure reasonable accuracy in testing results.3 Section 14-227a-10 provides in part: “No person shall be an operator of a breath analysis instrument unless such person is employed by [an] enforcement agency or by the department of health services and is certified by the department of health services. ” (Emphasis added.) Section 14-227a-10 also sets forth detailed standards and procedures concerning the approval of testing instruments, the methods for conducting breath analysis tests, the certification of operators and instructors, proficiency testing and the recertification of operators and instructors.4
*49The majority concedes that “[t]he absence of certification or the uncertainty of its existence would be a factor that an administrative hearing officer could consider in making a determination [under § 14-227b (f) (3) of] whether ‘such test or analysis indicated that at the time of the alleged offense the ratio of alcohol in the blood of such person was ten-hundredths of one per cent or more of alcohol, by weight.’ ” Nevertheless, in view of its conclusion, the majority grants very little, if any, weight to that factor. Under the majority’s analysis, complete disregard for the detailed certification standards and procedures promulgated by the department of health services may be inconsequential to the validity of the results of a breath analysis test. In contrast, I believe that the detailed regulatory procedures for certification requiring that the operator of a breath *50analysis instrument be trained and certified in its operation directly promote and sustain the underlying validity and reliability of breath analysis test results. Thus, in contrast to the majority, I believe that in the absence of proof of the arresting officer’s certification, the administrative record does not afford a substantial basis from which the commissioner could have reasonably concluded that the third prong set forth in § 14-227b (f) had been demonstrated affirmatively.
In this case, because I agree with the majority that the administrative record afforded a substantial basis from which the commissioner could have reasonably concluded that the arresting officer was certified, I concur in the result. Although the plaintiff introduced a copy of a document on the letterhead of the department of health services indicating that the arresting officer’s certification was due to expire before he arrested the plaintiff, the document was unsworn and unsigned. The countervailing evidence consisted of the arresting officer’s sworn report stating that he was certified when he administered the breath analysis test to the plaintiff. As a reviewing court, we must defer to the commissioner’s “assessment of the credibility of the witnesses and to [the commissioner’s] right to believe or disbelieve the evidence presented by any witness ... in whole or in part . . . .” (Internal quotation marks omitted.) Connecticut Building Wrecking Co. v. Carothers, 218 Conn. 580, 593, 590 A.2d 447 (1991). Additionally, the commissioner is not “required to use in any particular fashion any of the materials presented to it so long as the conduct of the hearing is fundamentally fair. Miklus v. Zoning Board of Appeals, 154 Conn. 399, 225 A.2d 637 (1967).” Manor Development Corp. v. Conservation Commission, 180 Conn. 692, 697, 433 A.2d 999 (1980). Under these limiting principles, I agree with the majority that substantial evidence existed in *51the administrative record, notwithstanding the contrary evidence presented by the plaintiff, that would reasonably support the conclusion that the arresting officer was certified.
I respectfully concur.

 In fact, when we decided Volck v. Muzio, supra, 204 Conn. 507, General Statutes § 14-227b (f) provided in relevant part: “The hearing shall be limited to a determination of the following issues ... (3) did such person refuse to submit to such test or analysis. . . .” Today, and at all times material to this case, § 14-227b (f) provides in relevant part: “The hearing shall be limited to a determination of the following issues ... (3) did such person refuse to submit to such test or analysis or did such person submit to such test or analysis and the results of such test or analysis indicated that at the time of the alleged offense the ratio of alcohol in the blood of such person was ten-hundredths of one per cent or more of alcohol, by weight. ” (Emphasis added.) Notably therefore, when we decided Volck, prong (3) of § 14-227b (f) did not contain the language present today in the statute and relevant to the outcome of this case. I would suggest, therefore, that our holding in Volck never meant to encompass the facts of the case before us involving the effect of a lapse of certification on the validity of an otherwise valid suspension.


 General Statutes § 14-227b (I) provides: “The commissioner of motor vehicles shall adopt regulations ... to implement the provisions of this section.”


 General Statutes § 14-227a (e) provides: “certification of methods and types of chemical tests. The commissioner of health services shall ascertain the reliability of each method and type of device offered for chemical testing purposes of blood, of breath and of urine and certify those methods and types which he finds suitable for use in testing blood, in testing breath and in testing urine in this state. He shall adopt regulations governing the conduct of chemical tests, the operation and use of chemical test devices and the training, certification and annual recertification of operators of such devices as he finds necessary to protect the health and safety of persons who submit to chemical tests and to insure reasonable accuracy in testing results. ” (Emphasis added.)


 Section 14-227a-10 (b) of the Regulations of Connecticut State Agencies provides: “methods for conducting breath analysis tests. Any operator who conducts a breath analysis test shall utilize the following procedures: (1) sample collection. (A) The expired breath sample shall be air which is alveolar in composition. The breath sample shall be collected only after the subject has been under continuous observation for at least fifteen minutes prior to the collection of each sample. During this observation period the subject must not have ingested any alcoholic beverages or food, or regurgitated, or smoked. (B) Sample(s) of the persons breath shall be collected with an instrument approved for this purpose by the department in accordance with subsection (a).
“(2) operation of instrument. (A) The manufacturer’s operational instructions shall be followed by operators and shall be available at each instrument location. (B) All police agencies are to have their breath analyses instruments made available for examination by the department of health services. A single current log book for the instrument shall be maintained in which the frequency of determination of accuracy of the instru*49ment and the identity of the person performing the determination of such accuracy are given. Breath analyses instruments shall be examined and certified by the department prior to being placed in operation and after being repaired or recalibrated. All test results of each subject’s analysis and calibration shall be recorded in the log book maintained by the police agency. This log book shall be made available for examination by the department.”
Section 14-227a-10 (c) of the Regulations of Connecticut State Agencies provides in part: “certification of operators and instructors. (1) certification of operators. (A) In order to be certified as an operator of a breath analysis instrument, a person shall apply to the department for certification and shall: (i) Be employed by a law enforcement agency or by the department of health services; (ii) Successfully complete a minimum of four (4) hours of training in the operation of the instrument to be used. Such training may be acquired by training courses given by the department or by instructors certified by the department for such purposes in accordance with subdivision (3) below; (iii) Demonstrate to the department the proper use and application of the instrument.
“(B) An operator’s certificate shall be valid for twelve (12) months from the date of issuance. The certificate is valid only while the operator is with the particular law enforcement agency for which certification was originally issued.
“(C) Proficiency testing. In order to maintain an operator’s certificate, an operator may be required to satisfactorily analyze proficiency test samples provided by the department by using approved direct breath test instruments at periodic intervals.”